UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     GREGGORY J. PEARSON,                            DOCKET NUMBER
                   Appellant,                        DC-0842-14-0256-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: January 23, 2015
       MANAGEMENT,
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Greggory J. Pearson, Washougal, Washington, pro se.

           Kristine Prentice, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     remanded the case for issuance of an Office of Personnel Management (OPM)
     reconsideration decision within 120 days. For the reasons discussed below, we
     VACATE the initial decision and DISMISS this appeal for lack of jurisdiction.

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     The appellant may file a new appeal with the Washington Regional Office when
     OPM issues a reconsideration decision, or if OPM fails to issue a reconsideration
     decision within 45 days of this Order.
¶2         The appellant is a retired federal employee.      Initial Appeal File (IAF),
     Tab 3 at 7.     He filed this appeal in December 2013, alleging that OPM
     erroneously calculated his monthly retirement benefits under the Federal
     Employees’ Retirement System. IAF, Tab 1. Specifically, he alleged that OPM
     incorrectly relied upon a calculation of his high-3 salary that had been adversely
     affected by the employing agency’s conversion of his salary from the National
     Security Personnel System back to the General Schedule. Id. Prior to his appeal,
     OPM had issued a letter to the appellant in December 2013, stating that the
     calculation of his retirement was based upon salary information from his
     employing agency and that, if he disagreed with this salary information, he should
     contact the agency. IAF, Tab 3 at 5. The December 2013 letter did not inform
     the appellant of any reconsideration rights. Id.
¶3         In response to this appeal, OPM argued that the Board lacks jurisdiction
     because OPM had not issued a reconsideration decision. IAF, Tab 6 at 4. During
     a conference call with the administrative judge in March 2014, OPM stated that
     it, however, was prepared to issue a reconsideration decision. IAF, Tab 16. The
     administrative judge issued an initial decision remanding the appeal to OPM for
     the issuance of a reconsideration decision within 120 days of the date of the
     initial decision. IAF, Tab 21, Initial Decision at 3.
¶4         On petition for review, the appellant argues, inter alia, that he should not
     have to wait for OPM to issue a reconsideration decision. Petition for Review
     (PFR) File, Tabs 1, 5. OPM responds that the only question with respect to the
     appellant’s retirement is whether the employing agency correctly reported the
                                                                                      3

     appellant’s salary to OPM and this question cannot be answered in the context of
     the appeal. 2 PFR File, Tab 4 at 8.
¶5         The Board generally lacks jurisdiction to hear appeals of a retirement matter
     where, as here, OPM has not issued a reconsideration decision. See Ramirez v.
     Office of Personnel Management, 114 M.S.P.R. 511, ¶ 7 (2010).         Because the
     Board lacks jurisdiction, this appeal must be dismissed.

                                           ORDER
           Accordingly, we VACATE the initial decision and dismiss this appeal for
     lack of jurisdiction. The appellant may file a new appeal with the Washington
     Regional Office when OPM issues a reconsideration decision, or if OPM fails to
     issue a reconsideration decision within 45 days of this Order.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           This is the Board’s final decision in this matter. 5 C.F.R. § 1201.113. You
     have the right to request the United States Court of Appeals for the Federal
     Circuit to review this final decision. You must submit your request to the court
     at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).

     2
      The appellant has requested leave to file additional documents. PFR File, Tab 8.
     Given our disposition in this case, we DENY the appellant’s request.
                                                                                  4

     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.